       Case 2:20-cr-00187-KJM Document 40 Filed 08/02/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     ERIC SMITH
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00187-KJM
11                                               )
     Plaintiff,                                  )
12                                               )   STIPULATION AND [PROPOSED] ORDER
     vs.                                         )   TO MODIFY SPECIAL CONDITIONS OF
13                                               )   RELEASE
     ERIC SMITH                                  )
14                                               )
                                                 )
15   Defendant.                                  )
                                                 )
16
            IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Samuel Stefanki, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Douglas
19
     Beevers, counsel for Mr. Smith, that Condition #17 on Mr. Smith’s special conditions of release
20
     be amended to set a curfew from 8:00 pm to 7:00 am.
21
            Mr. Smith was released on August 7, 2020 following his Detention Hearing. See Dkt. 8.
22
     Since that time he has been supervised by the Pretrial Services Office in the Eastern District of
23
     California. Mr. Smith has been compliant with all release conditions so far, including his home
24
     confinement condition, condition #17. Mr. Smith successfully completed the Wellspace
25
     treatment program in November 2020 while on home confinement.
26
            Mr. Smith now requests that Condition #17 be amended to allow him to remove the home
27
     confinement and replace it with a curfew.
28

                                                      -1-
       Case 2:20-cr-00187-KJM Document 40 Filed 08/02/21 Page 2 of 3


1           The amended condition would read as follows:
2           17. CURFEW: You must remain inside your residence every day from 8:00 PM to
3           7:00 AM, or as adjusted by the pretrial services officer for medical, religious
4           services, employment, or court-ordered obligations
5           All other conditions will remain in place. Pretrial Services officer Ali Mirgain has no
6    objections to this amendment.
7
     Dated: July 30, 2021
8                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
9
                                                  /s/ Douglas Beevers
10                                                DOUGLAS BEEVERS
                                                  Assistant Federal Defender
11                                                Attorney for Defendant
                                                  ERIC SMITH
12
     Dated: July 30, 2021
13
                                                  PHILLIP A. TALBERT
14                                                Acting United States Attorney
15                                                /s/ Samuel Stefanki
                                                  SAMUEL STEFANKI
16                                                Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
       Case 2:20-cr-00187-KJM Document 40 Filed 08/02/21 Page 3 of 3


1
2                                                 ORDER
3             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
5    order.
6
7    DATED: July 30, 2021
8                                                           ________________________________
                                                            HON. JEREMY D. PETERSON
9                                                           United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
